NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROY D. CHEESMAN,                                No.    20-35845

                Plaintiff-Appellant,            D.C. No. 1:20-cv-03054-SAB

 v.
                                                MEMORANDUM*
U.S. DEPARTMENT OF HOMELAND
SECURITY, Transportation Security
Administration,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   Stanley A. Bastian, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Roy D. Cheesman appeals pro se from the district court’s judgment

dismissing his action arising out of the screening of his luggage by Transportation

and Security Administration officials and the seizure of his handgun by customs



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agents in the Philippines. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii).

Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Cheesman’s action because Cheesman

failed to allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Cheesman’s motion

for reconsideration because Cheesman failed to demonstrate any basis for relief.

See Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      AFFIRMED.




                                            2                                      20-35845